AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                             __________ District of __________


                        Michael Terpin                         )
                             Plaintiff                         )
                                v.                             )      Case No.    20 Civ. 3557
                      Ellis Pinsky, et al.                     )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Ellis Pinsky                                                                                                  .


Date:          05/12/2020                                                                  /s/Noam Biale
                                                                                         Attorney’s signature

                                                                                            Noam Biale
                                                                                     Printed name and bar number

                                                                                       Sher Tremonte LLP
                                                                                    90 Broad Street, 23rd Floor
                                                                                       New York, NY 10004
                                                                                               Address

                                                                                     nbiale@shertremonte.com
                                                                                            E-mail address

                                                                                          (212) 202-2600
                                                                                          Telephone number

                                                                                          (212) 202-4156
                                                                                             FAX number
